                          Case 19-08006-JMM                              Doc 1-44 Filed 01/09/19 Entered 01/09/19 08:59:20
                                                                                                                      MortgageDesc
        H i                       BSI Fiiicintidl
                                  Services
       314 S Franklin St. / Second Floor
                                                                               Exhibit OO Page 1 of 2           S TAT E M E N T
                                                                                                                                     Statement
                                                                                                                                D AT E  05/18/18
                                                                                                                   Properly Address: 5250 S RAINBOW BLVD, UNIT 2063, LAS VEGAS NV
                                                                                                                                                                                                         8 9 11 8

       PO     Box     517
       TItusville      PA 1 6 3 5 4
                                                                                                                       Payment Date:                                                            06/01/18
       Customer           Care:      800-327-7861
       https://myloanweb.com/BSI                                                                                       Payment Amount:                                                     $1,025.44

                100826-2.71 2396-1.1 loz




                                                                                                                       Principal:                                                                   $178.19
               M AY N E S TA G G A R T, P L L G
                                                                                                                       Interest:                                                                    $274,35
                RE:    D AV I D        O    KINGSTON
               PCS 3005                                                                                                Escrow (Taxes and/or Insurance):                                               $0,00
               I D A H O FA L L S I D 8 3 4 0 3                                                                            Current Monthly Payment:                                                 $452.54
                                                                                                                       Total Fees and Other Charges:                                                $120,36
                                                                                                                          Total Payment Amount:                                                  $1,025.44




         * Outstanding Principal:
                                                                                                $82,481,12
            Interest Rate (Until Maturity):                                                       4.00000%          Prepayment Penalty:                                                                   NO
         Escrow Balance:                                                                         $-4,427.70
         * The outetanding principal balance does not represent the payoff of your loan. Please see reverse for more information.




         Transaction Activity
            Date Description                                          Transaction                      Principal         Interest                 E s c r o w      Late Charges                 Unapplied
                                                                           Amount                                                                                           & Fees                 Amount
         05/08/18 Payment                                                  $452.64                      S177.01          $275.53                     $0.00                      $0,00                $0.00
         05/08/18 Payment                                                    $1.00                        $0.00            $0,00                     $0.00                      $0,00                  $1.00




         Past Payments
                                                                            P a l f            Paid
                                                                  L a s t M o n t h Ye a r t o D a t e
        Principal                    $177.01                                     $1,053.28
        Interest                    $275.53                                      $1,661.96
        E s c r o w ( Ta x e s a n d / o r I n s u r a n c e )                 $0.00 $0.00
        Late               Charges                   $0.00                           $0.00
        Fees                                       $0.00                                      $0.00
        Partial           Payments           (Unapplied)*               $1.00 S-127,38
        To t a l                            $453.54                          $2,587.86"
        ' Partial Paymente: Any partial payments that you make may not be applied to your
        mortgage, but are held In a separate suspense account. If you pay the balance of a partial
        payment, the funds willnot
                                then be applied to your mortgage,
        " These amounts  may       reflect payments  made to a prior servicer if your loan servicing
        was transferred this year.




                      2018.05.29

                                                                          Bankruptcy Message
   Our records show that either you are a debtor In bankruptcy or you discharged personal liability for your mortgage loan In bankruptcy. This statement is being sent to
   you for informational and compliance purposes only. By law, we must send It to you. If you want to stop receiving statements, write to us at the address above: "Attn;
   Opt-Out." Your bankruptcy plan may provide for balances and payments which differ from the amounts reflected on this statement Please consult your attorney if you
   have questions.

                                                                                                Important Messa^BB




                                                             Keep upper portion for your records. See reverse for important information.
                                                                           Please return this portion with your payment

                          U S !                               □ Please check box if mailing address or phone
                       Sonico^                                   number has changed. Write changes on back                                          Payment Amount
                                                                 of payment stub.
        314 S Franklin St. / Second Floor                                                                               Payment Date:                                                             06/01/18
                                                              □    Payoff Proceeds Enclosed
        PO    Box   517                                                                                                 Payment Amount:                                                          $1,025.44
        T I t u s v i l l e PA 1 6 3 6 4
        Customer Care: 800-327-7861                                                                                     'All amounts due must be paid in lUI before addlUonal principal reduction can be made.
        https://myloanweb.com/BSi                                                                                       Additional                Principal:                $
                                                                                                                        Additional                  Escrow;                 $
        Account Number: 1461015125

        Property Address; 5250 S RAINBOW BLVD, UNIT 2063, LAS VEGAS NV
                                                                                                                        To t a l A m o u n t E n c l o s e d
        M AY N E S TA G G A R T. P L L C
        R E : D AV I D O           KINGSTON
        FOB    3005
        IDAHO FALLS               ID       83403
                                                                                                                             BSI Financial Services
                                                                                                                             PO BOX 679002
                                                                                                                             Dallas TX 75267-9002
        Please write your loan number on your check and make payable to:
        BSI FINANCIAL SERVICES                                                                                                                                               .1.1...11.1


                                                     mblDlSlES                        □D□D 0 1 D S 5 ^ ^ E
                                                                                                                                                        EXHIBIT "OO"
1199
                                                                                                                                                            Page 1 of 2
                             Case 19-08006-JMM                     Doc 1-44 Filed 01/09/19 Entered 01/09/19 08:59:20                                                    Desc
                                                                         Exhibit OO Page 2 of 2
 BSI Financial Services provides you the following options for making your mortgage loan payments;
 ^ • Mall: BSI Financial Services. P. O. Box 679002, Dallas, TX 75267-9002
 ^ • Online: htps:/myloanweb.com/BSI
 ^•Pay-by-Phone:1-800-327-7861.Afeemayappyl forthsi servcie.
 flOl . Monthly, Bi-Weekly and Weekly ACH: Please call 1-800-327-7861 for instructions on how to enroll in the ACH program.
         • Westem Union: Visit the Westem Union office nearest you. To make the payment, you will need your loan number, the CODE CITY ("BSI") and the STATE ("PA"). To locate
           the Westem Union office nearest you, call 800.325.6000.
         • Overnight Address: BSI Financial Services, Lockbox Number 679002,1200 E Campbell Rd Ste. 108, Richardson, TX 75081

 Important Notice: BSI Financial Services does not accept cash payments or postdated checks. All payments will be applied upon receipt.



                   How Payments are Applied: Payments we receive will be applied in accordance with the terms of your mortgage note. This generally means that funds will first be applied
                   to any payments past due. Once your loan is current, any additional available funds will be applied to outstanding fees, costs and advances prior to being applied to reduce
                   your principal balance. Our servicing system allows for one advance payment. If you send in enough money to satisfy more than one additional monthly payment, any
                   remaining funds will then be applied to fees, costs and your principal balance. Should you have any questions regarding a specific payment, please call our Customer Care
                   Department at 800-327-7861.
                   Additional Amounts: This is known as a curtailment or partial prepayment. If your loan is current and has the standard payment application requirements (check your
                   Note, Mortgage and any applicable Riders for details), an amount in excess of the regular payment amount will be applied first to any outstanding charges (such as late fees
                   or interest) and then to principal. Also, if your Note has a prepayment penalty, the extra amount you send could trigger that penalty. Please check your Note and
                   understand what it means.
                   Partial Payments: If you make a partial payment, which is less than an amount sufficient to cover your principal, interest and escrow (if applicable) for a given billing cycle,
                   we may credit the partial payment to your account, return the partial payment to you, or hold the payment in an unapplied funds account. If your statement activity reflects a
                   partial payment was placed in an unapplied funds account, your payment will be held in the unapplied funds account until we receive sufftdent funds to cover a full monthly
                   payment. To have your funds applied, you must remit an additional amount sufficient to complete the monthly payment.
                   There will be a processing fee assodated with one-time web payments set up to draft on or after the 6th day of your grace period. There will be no charge for one-time
                   payments set up to draft on or before your due date, or within the first five days of your grace period. Additionally, you will be charged a processing fee for automated
                   payments set up via our Interactive Voice Response (IVR) system. You may obtain more information regarding these charges within your MyLoanWeb account by dicking
                   on Requests, then Fees. We continue to provide the additional following payment options at no cost to you: pay-by-mail and pay-by-ACH.
                   Attention Servicemembers and Dependents: Servicemembers on active duty, or a spouse or dependent of such a servicememl>er, may be entitled to certain protections
                   under the Servicemembers Civil Relief Act ("SCRA") regarding the servicemember's interest rate and risk of foreclosure. If you are currently in the military service, or have
                   been within the last 12 months, and joined after signing the Note and Security Instmment now in default, please notify us immediately.




 The outstanding balance and amount due on your statement is as of the date of the statement and is not the amount needed to bring your loan current or to pay off your loan in full.
 Because of interest, late charges and other charges that may vary from day to day, the outstanding amounts due on your loan will increase. If your loan is in default, foreclosure activity
 and costs associated therewith will continue to accrue until the loan is fully reinstated or paid in full. If vou would like to bring vour loan current, olease contact our Customer Care
 Department or vour Loss Mitigation Soedalist to request a Reinstatement Quote within 48 hours of when vou intend to reinstate. If you are planning on paying off your loan, you must
 request a payoff quote a minimum of 5 business days before your anticipated payoff date and you will be provided a written Payoff Statement. Our agents are unable to give you a
 verbal payoff quote.

             ggtinsgllnfl anil Aaftlfttgngft
 if you are experiencing financial difficulty and would like counseling or assistance, you can find a list of homeownership counselors in your area on the U.S. Department of Housing and
 Urban Development's website at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or call their toll-free number at 1-800-569-4287.

 Q u a l i fi e d W r i t t e n R e o u a a t a
 Under the Real Estate Settlement Procedures Act, a qualified written request is written correspondence (other than notice on your payment coupon or other payment medium supplied
 by us) regarding the servicing of your loan that identifies your name, account number and the specific reasons for the request (such as an error on your loan account or a request for
 information). Any qualified written request you wish to submit must be sent to:BSI Financial Services, Attention: Qualified Written Reque8t8,314 8 Franklin St. / Second Floor PO Box
 5 1 7 T i t u s v i l l e PA 1 6 3 5 4 .


 N e g a t i v e C r e d i t I n f o r m a t i o n N o fi c a
 We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report. You have
 the right to dispute the accuracy of the information reported by writing to us at the address listed above.


 BSI Financial Services Is a debt collector, and any information you provide to us may be used to collect a debt
 Licensed as Servis One. Inc. dba BSI Financial Services. This notice is being sent on behalf of BSI Financial Services by its servicing agent, BSI Financial Services.
 BSI Financial Services NMLS# 38078.




                                                                 C H A N G E O F N A M E / A D D R E S S N O T I F I C AT I O N



If applicable, please complete the change of address and personal Information below (if name change, please supply supporting documentation):


NAME




STREET ADDRESS




C I T Y / S TAT E                                                                                                      ZIP CODE




S I G N AT U R E                                                                                                       DATE                  EXHIBIT "OO"
                                                                                                                                                 Page 2 of 2
